Rohbaueb, P. J.
This is a transitory action, for rent. The plaintiffs recovered judgment for the amount claimed before the justice of the peace, ánd before the circuit court on appeal, the cause in both courts being tried without a jury. The defendant again appeals and assigns for error that neither the justice nor the circuit coui’t had jurisdiction to try the cause; that no statement -of plaintiffs’ cause of action was ever filed in the cause; that the statement purported to be filed is insufficient; that the judgment is only in favor of part of the plaintiffs, and omits to make disposition of one of the plaintiffs; and that the court erred in not sustaining defendant’s motion for a new trial on the ground of newly discovered evidence, and that the judgment is against the weight of the evidence.
We proceed to examine these complaints in the order above stated.
justice’s court: lrivo?OTis°cno'mp,amt The foundation of the first complaint is that the suit originated before one justice, and was tried by another and the record fails to disclose any valid transfer from the justice before whom the action was instituted to the justice before whom it was ultimately tried. Since the action is transitory, and the defendant appeared before the justice, moved for a change of venue, and tried the cause upon its merits before the justice who rendered *46the final judgment, without in any manner objecting to his jurisdiction, the complaint now made is frivolous. Grimm v. Dundee Land and Investment Company, 55 Mo. App. 457.
The cause of action is set out in the transcript of the first justice, and is as follows:
“Charles Toeneboehn, Jr., and Charles Toeneboehn, Sr., to Sallie K. Horton, Samuel M. Horton, Leona H. Dunnica, Martha K. Lieper, and B. Elston, Dr.,
To rent for lots of ground in Blocks Nos. 2578 North and 2578 South of the City of St. Louis, from January 1st, 1894, to December 31st, 1894, as per agreement..................$110.00
CREDIT.
January 4, 1894, by cash ...................................... 55.00
To balance due..............................$ 55.00
filing of state-of. This statement is not marked filed by any of the successive justices, and defendant’s second complaint is bottomed on that omission. A paper is filed when it is delivered to the proper officer for that purpose, regardless of the fact whether he indorses it as filed or not. Grubbs v. Cones, 57 Mo. . 83; Baker v. Henry, 63 Mo. 517; Bensley v. Haeberle, 20 Mo. App. 648. As the paper is found in the transcript of the successive justices, it was filed within the contemplation of law, unless the defendant was able to show that it was not before them when they tried the cause. The statement is a sufficient compliance with the law.
omission in of'one o! puSf In the record of the circuit court one of the original plaintiffs’ name is omitted throughout. The plaintiffs claim this was done because he had no real interest in the cause of action. No formal entry of dismissal was entered as to him, nor could this well be done as his name did not appear in the record. No objection was ever made on that account at any stage of the proceedings in the *47trial court. Even if there were any force in the objection it is evident that it comes now too late.
newly discovered trial. Upon the trial the defendant was asked how old he was when he made the contract. He replied I am now twenty-four. The contract was made in December, 1893, and the cause was tried in the circuit court in May, 1896. It will be thus seen that the defendant, according to ms own admission, was of age when he rented the land. The motion for new trial is accompanied by evidence tending to show that the defendant was a minor when he made the contract. Evidence is in no sense newly discovered which a party could have discovered by the use of due diligence before the trial. Assuming that one is not conclusively presumed to know his own age, it is certainly a fact which in ordinary cases he can discover by the use of very slight diligence. Besides, infancy is a personal defense which the infant after arriving at age may waive. Hence this point made by appellant involves the proposition that the court-should have granted him a new trial on the ground of newly discovered evidence, which he could have discovered by the exercise of the slightest diligence for use at the last trial, and in order to establish a defense which as far as the record shows he did not intend to make. As far as the newly discovered evidence bears upon the question that the respective shares of the plaintiffs in the property let are different from their respective shares as testified to at the trial, it is a matter with which the defendant has no concern. The plaintiffs according to the evidence made a joint contract, through their agent, with the defendant. How the profits of that contract are'to be divided between the plaintiffs concerns them alone.
*48weight of evidence. ,udg *47The last assignment of error, that the judgment is against the weight of the evidence, presents nothing for review on appeal. It is sufficient that the judgment is *48supported by substantial evidence, and £ka£ ^ere jg jjotjjiQg jn the record indicating bias or prejudice on part of the trier of the facts.
All the judges concurring,
the judgment is affirmed.